DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims filed on 9/13/22 is acknowledged. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 9/13/22 is acknowledged.
Claims 2, 3, 6, 7, 9, 10, 13, 14, 16, 17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes that claims 1, 4 and 5 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 is directed to a series of steps carried out by a generic processor device(s).  The Court (Alice Corporation Vs CLS Bank) determined that an instruction to apply abstract idea using some unspecified generic computer/controller is not patent-eligible. 
Regarding claim 1, 8 and 15, the claimed inventions are directed to purely data gathering and manipulation without significantly more. The claims recite nothing but data gathering; analysis of the data (barely); and manipulation of the data. 
Such inventions were ineligible even before the Bilski/Alice decisions. See for instance:  In re Grams, 888 F2d 835 (Fed Cir. 1989); In re Walter, 618 F2d 758 (Fed Cir. 1980); and In re Abele and Marshal, 684 F2d (Fed Cir. 1982).  
The judicial exception is not integrated into a practical application because instant claims are about purely data gathering and manipulation without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception simply because claims recite nothing but data gathering; analysis of the data (barely); and manipulation of the data.
The generic machine-readable storage medium recited in claim 15 is also not considered enough tie to another statutory category, i.e. in this case, a machine. 
Additionally, regarding claim 8, the claimed steps are not even recited as being performed by a machine. Each of the recited steps appears to be broad enough (based on broadest reasonable interpretation) to encompass being done mentally or by hand. For instance, obtaining can be done by listening, seeing or reading; and the determining and the parametrizing could be done mentally and the outputting could be verbal or by pencil and paper. 
Processes are eligible for patent protection under 35 U.S.C. § 101 if they are not directed to an abstract idea.  See Bilski v. Kappos, 95 USPQ2d 1001 (U.S. 2010) (clarifying the standards for subject matter eligibility). Based upon consideration of all the relevant factors with respect to the claim as a whole, they are deemed to claim an abstract idea and are rejected under § 101.  The claims are directed to the abstract idea of determining a data change.  Although some claims recite "a storage device" or “one or more processors,” these are not involved in any of the significant problem-solving elements of the claim.  Rather, they are merely involved in passive non-significant data storage and/or gathering and manipulation.  Nominal recitations of structure in an otherwise ineligible method fail to make the method a statutory process.  Gottschalk v. Benson 409 U.S. 63, 70-72 (1972).  The claims also do not transform any article into a different form; rather, they only manipulate abstract data elements.  Thus, there is no clear evidence from which to conclude that the claims are not principally drawn to an abstract idea.  The examiner recommends amending the claim to require that the problem-solving aspects of the claim (i.e., significant data manipulations; rather than mere data inputting, receiving, transmitting, outputting, etc.) are performed by a particular machine in order to overcome this rejection.
Furthermore, in order for a method to be considered a "process" under §101, a claimed process must either: (1) be tied to another statutory class (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  
If neither of these requirements is met by the claim, the method is not a patent eligible process under §101 and is non-statutory subject matter. Note that the tie to another statutory class should be in the body of the claim, and substantive.
There are two corollaries to the machine-or-transformation test.  
First, a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patentable.  This means the machine or transformation must impose meaningful limits on the method claim’s scope to pass the test.  
Second, insignificant extra-solution activity will not transform an unpatentable principle into a patentable process.
Thus, a specific machine or particular transformation of a specific article in an insignificant step, such as data gathering or outputting, is not sufficient to pass the test.  If neither of these requirements is met by the claim, the method is not a patent eligible process under 35 USC 101 and is non-statutory subject matter.
Nominal recitations of structure in an otherwise ineligible method fail to make the method a statutory process.  The use of a specific machine or transformation of an article must impose meaningful limits on the claim’s scope to impart patent-eligibility.  
Furthermore, the involvement of the machine or transformation in the claimed process must not merely be insignificant extra-solution activity. Incidental physical limitations, such as data gathering, field of use limitations and extra solution activity is not enough to convert an abstract idea into a statutory process (In re Bilski, 88 USPQ2d 1385, 1385 (Fed Cir. 2008)).  Basically, nominal or token recitations of structure in a method claim do not convert an otherwise ineligible claim into an eligible one.  It is further noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 USC101.
The examiner notes that the recited model also does not necessarily require a computer and non-generic structure (applies to claim 1, 8 and 15). In addition, the claimed process in claim 8 can encompass mental activity. Modelling and date manipulation can easily be done manually or with pencil and paper. Applicant may argue that the recited model implies a use of computer, however, implication(s) is/are not a standard for what is covered by the scope of the claim. 
It is noted that a portion of the specification; and claim 1 and 15 evidence that claim 8 is intended to be broader in scope than a computer-based method. 
In other words, the office would not read a computer into claim 8 at least based on the specification and the evidence claims 1 and 15. 
Claims 1, 8 and 15 are merely directed towards a generic modeling about biological system.
The claimed subject matter is not limited to a particular/specific process (application), apparatus or machine. To at least qualify as a statutory process, the claims should require use of a machine (providing a non-generic structure) within the steps of the claimed subject matter and/or require transformation of an article to a different state or thing. Insignificant extra-solution activity (mere alteration of a model by parametrizing: pure mathematical procedure) in the claimed subject matter will not be considered sufficient to convert a process that otherwise recites only mental steps into statutory subject matter. The examiner respectfully reasserts that the instant claims are drawn only to an abstract/conceptual process that only manipulates, what appears to be a set of data and, therefore, are not directed to statutory subject matter. There is nothing that can be considered “significantly more” recited in the claim.
Lastly, tying a claim to a specific machine or transformation must not be merely “insignificant extra-solution” activity. The Bilski Court (Oct 08) may not have elaborated on the definition of “insignificant extra-solution activity.” However, the Court stated that the examples include: adding a final step. In the instant case, the parametrizing the model. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (WO 2006/060214).
Regarding claim 1, 8 and 15, Wong discloses: obtaining measurement data for one or more characteristics of a biological system developed in a culture system, wherein the measurement data is indicative of each of the one or more characteristics at a physiological steady state where growth of the biological system is occurring at a substantially constant growth rate (e.g.: claim 1, claim 11, [0070], etc.); determining a value for a parameter of a model of the biological system based on an growth formula, the measurement data, and the substantially constant growth rate, wherein the model predicts a response of the biological system to a set of conditions based on a plurality of parameters including the parameter, and the parameter models an aspect of structure or function of the biological system (e.g.: claim 1, [0090], etc.); and fitting the model with at least the value determined for the parameter (e.g.: claim 1, [0090], etc.).
Wong does not explicitly state that the model is being parametrized. However, parametrization is a well-known statistical technique and not applicant’s invention. 
In fact, the data fitting (e.g.: [0090]) disclosed by Wong may be considered parametrization of a model.
	The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
	The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”

Allowable Subject Matter
Claims 4, 5, 11, 12, 18 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798


/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
9/30/2022